id office uilc cca-511438-09 ---------------- number release date from ------------------ sent friday date pm to -------------------- cc -------------- subject charitable_contribution - -------- field_office question i am attaching two cases that will be relevant to our phone call bruzewicz and addis in bruzewicz on a motion for summary_judgment the court disallowed a deduction for a charitable bruzwisc pdf addis doc kb kb contribution because meet the regulatory requirements for a qualified_appraisal in fact the court stated that failure to obtain the cwa is alone fatal to their claimed deduction there are also a number of tax_court cases denying a deduction for lack of a cwa taxpayers failed to obtain a cwa and also failed to in addis the tax_court denied a deduction for an alleged charitable_contribution because the charity provided receipts to the taxpayers that incorrectly stated that the taxpayers received no consideration for their payments to the charity the court found that in fact the taxpayers did receive consideration
